                                             ·1uSDCSDNY
                                               DOCUMENT
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                              ~~~~NICALLY FILED
-----------------------------------x        11-12_}/(fE flLED: \D/\7 l)Z
LUIS PEREZ GARCIA,
individually and on behalf of
others similarly situated,

                     Plaintiff,           17 Civ. 7608     (HBP)

     -against-                            OPINION
                                          AND ORDER
HIRAKEGOMA INC. d/b/a "Nagomi",
KENSAN KIM, SUYEN KIM, and
JONG BOK KIM,

                     Defendants.

-----------------------------------x

           PITMAN, United States Magistrate Judge:


           I held a lengthy settlement conference in this matter

on October 10, 2018 that was attended by the parties and their

counsel.   A settlement was reached at the conference and this

matter is now before me on the parties'    joint application to

approve the settlement.   All parties have consented to my

exercising plenary jurisdiction pursuant to 28 U.S.C. § 636(c)

           Plaintiff alleges that he was employed as a food

preparer, cook and delivery person from approximately October 4,

2011 until September 27, 2017 at Nagomi Restaurant that was owned

and operated by defendants.     Plaintiff further alleges that he

worked approximately 69 hours per week and was paid between $550

and $900 per week for all hours worked.     Plaintiff brings this

action under the Fair Labor Standards Act    (the "FLSA"), 29 U.S.C.
§§   201 et   _§_£lg.,   and the New York Labor Law (the "NYLL"), and

seeks to recover unpaid minimum wages, overtime premium pay and

spread-of-hours pay.          According to his damages calculations,

plaintiff is potentially owed $313,795.25 in unpaid minimum

wages, overtime premium pay, liquidated damages and spread-of-

hours pay.

              Defendants contend that plaintiff was paid an hourly

rate of between $8.00 and $13.00 and dispute the number of hours

plaintiff claims to have worked.             Defendants provided pre-printed

time records supporting their contentions.             These time records

were not signed by plaintiff, and plaintiff maintains they are

false.    Defendants further provided numerous documents to support

their claims of financial hardship and inability to pay any

settlement amount in a single, up-front payment.

              I presided over two settlement conferences between the

parties and their counsel.           After a protracted discussion on

October 10, 2018 of the strengths and weaknesses of the parties'

respective positions, the parties agreed to resolve the dispute

with a consent judgment of $280,000.00, of which $186,310.67 is

to be paid to plaintiff and $93,689.33 is to be paid to plain-

tiff's counsel as attorneys' fees and costs.

              Court approval of an FLSA settlement is appropriate

              "when [ the settlement] [is] reached as a result of
              contested litigation to resolve bona fide disputes."
              Johnson v. Brennan, No. 10 Civ. 4712, 2011 WL 4357376,
              at *12 (S.D.N.Y. Sept. 16, 2011).   "If the proposed

                                         2
          settlement reflects a reasonable compromise over con-
          tested issues, the court should approve the settle-
          ment."  Id. (citing Lynn's Food Stores, Inc. v. United
          States, 679 F.2d 1350, 1353 n. 8 (11th Cir. 1982)).

Agudelo v. E   &   D LLC, 12 Civ. 960   (HB), 2013 WL 1401887 at *1

(S.D.N.Y. Apr. 4, 2013)     (Baer, D.J.)   (alterations in original)

"Generally, there is a strong presumption in favor of finding a

settlement fair,     [because] the Court is generally not in as good

a position as the parties to determine the reasonableness of an

FLSA settlement."      Lliquichuzhca v. Cinema 60, LLC,   948 F. Supp.

2d 362, 365    (S.D.N.Y. 2013)   (Gorenstein, M.J.)   (internal quota-

tion marks omitted).      In Wolinsky v. Scholastic Inc., 900 F.

Supp. 2d 332, 335 (S.D.N.Y. 2012), the Honorable Jesse M. Furman,

United States District Judge, identified five factors that are

relevant to an assessment of the fairness of an FLSA settlement:

                In determining whether [a] proposed [FLSA]
          settlement is fair and reasonable, a court should
          consider the totality of circumstances, including but
          not limited to the following factors:    (1) the
          plaintiff's range of possible recovery; (2) the extent
          to which the settlement will enable the parties to
          avoid anticipated burdens and expenses in establishing
          their claims and defenses; (3) the seriousness of the
          litigation risks faced by the parties; (4) whether the
          settlement agreement is the product of arm's length
          bargaining between experienced counsel; and (5) the
          possibility of fraud or collusion.

(internal quotation marks omitted).        The settlement here satis-

fies these criteria.

          First, plaintiff's net settlement -- $186,310.67 after

attorneys' fees and costs -- represents approximately 59% of his


                                    3
total alleged damages.    This percentage is reasonable.      See

Redwood v. Cassway Contracting Corp., 16 Civ. 3502       (HBP), 2017 WL

4764486 at *2   (S.D.N.Y. Oct. 18, 2017)   (Pitman, M.J.)   (net

settlement of 29.1% of FLSA plaintiffs' maximum recovery is

reasonable); Chowdhury v. Brioni America,    Inc., 16 Civ. 344

(HBP), 2017 WL 5953171 at *2   (S.D.N.Y. Nov. 29, 2017)      (Pitman,

M.J.)   (net settlement of 40% of FLSA plaintiffs' maximum recovery

is reasonable); Felix v. Breakroom Burgers     &   Tacos, 15 Civ. 3531

(PAE), 2016 WL 3791149 at *2   (S.D.N.Y. Mar. 8, 2016)      (Engelmayer,

D.J.)   (net settlement of 25% of FLSA plaintiff's maximum recovery

is reasonable).

            Second, the settlement will entirely avoid the expense

and aggravation of litigation.    The factual and legal issues in

this matter would have led to protracted and costly litigation,

likely involving a trial that was scheduled to begin on November

13, 2018.    The settlement avoids this burden.

            Third, the settlement will enable plaintiff to avoid

the risk of litigation.    The main factual dispute in this case is

whether the defendants' time records are accurate.        Given this

documentary evidence and the fact that plaintiff bears the burden

of proof, it is uncertain whether, or how much, plaintiff would

recover at trial.

            Fourth, because I presided over the settlement confer-

ence that immediately preceded plaintiff's acceptance of the


                                  4
settlement, I know that the settlement is the product of arm's-

length bargaining between experienced counsel.             Both counsel

represented their clients zealously at the settlement conference.

                Fifth, there are no factors here that suggest the

existence of fraud.            The material terms of the settlement were

reached at the settlement conference after a lengthy negotiation.

                Finally, the settlement provides that $534 will be paid

to plaintiff's counsel for out-of-pocket costs 1 and $93,155.33,

33.3% of the total settlement amount after the deduction of

costs, will be paid to plaintiff's counsel as a contingency fee.

Contingency fees of one-third in FLSA cases are routinely ap-

proved in this Circuit.            See Santos v. EL Tepeyac Butcher Shop

Inc., 15 Civ. 814         (RA), 2015 WL 9077172 at *3     (S.D.N.Y. Dec. 15,

2015)       (Abrams, D. J. )   (" [ C] ourts in this District have declined to

award more than one third of the net settlement amount as attor-

ney's fees except in extraordinary circumstances."), citing Zhang

v. Lin Kumo Japanese Rest. Inc., 13 Civ. 6667             (PAE), 2015 WL

5122530 at *4        (S.D.N.Y. Aug. 31, 2015)     (Engelmayer, D.J.) and

Thornhill v. CVS Pharm., Inc., 13 Civ. 507            (JMF), 2014 WL 1100135



        1
      Counsel's out-of-pocket costs consist of the $400 filing
fee and $134 for service of process.   See Nat'l Integrated Grp.
Pension Plan v. Dunhill Food Equip. Corp., 11 Civ. 3652 (MKB),
2014 WL 887222 at *10 (E.D.N.Y. Jan. 6, 2014) (Report &
Recommendation), adopted at, 2014 WL 883893 (E.D.N.Y. Mar. 6,
2014) ( "Filing fees and service of process are specifically
included in the statute, and therefore plaintiffs here may
recover them."), citing 28 U.S.C. § 1920.

                                          5
at *3    (S.D.N.Y. Mar. 20, 2014)   (Furman, D.J.); Rangel v. 639

Grand St. Meat    &   Produce Corp., 13 CV 3234   (LB), 2013 WL 5308277

at *l (E.D.N.Y. Sept. 19, 2013)      (approving attorneys' fees of

one-third of FLSA settlement amount, plus costs, pursuant to

plaintiff's retainer agreement, and noting that such a fee

arrangement "is routinely approved by courts in this Circuit").

            Accordingly, for all the foregoing reasons,      I approve

the settlement in this matter.       In light of the settlement, the

action is dismissed with prejudice and without costs.         The Clerk

is respectfully requested to mark this matter closed.

Dated:      New York, New York
            October 17, 2018

                                         SO ORDERED


                                          } ~ ' --£7~
                                         i-fENRY P
                                         United States Magistrate Judge

Copies transmitted to:

All Counsel




                                     6
